Citation Nr: 1103472	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  96-36 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
determined that the Veteran failed to submit new and material 
evidence to reopen the claims of service connection for bilateral 
shoulder and hip disabilities.

In an August 2000 decision the Board reopened and denied the 
claims for service connection for bilateral shoulder and hip 
disabilities on the merits.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, on a motion by the Secretary of Veterans 
Affairs, vacated the Board's August 2000 decision and remanded 
the matter for readjudication under the provisions of the 
Veterans Claims Assistance Act of 2000.  In May 2002, the Board 
again denied the Veteran's claims for service connection for a 
bilateral shoulder disorder and a bilateral hip disorder.  The 
Veteran appealed the Board's decision to the Court.  In August 
2005, the Court vacated the Board's May 2002 decision and 
remanded the matter for adjudication, in accordance with the 
Court's Memorandum Opinion.  In an attempt to comply with the 
Court's instructions, in April 2006, and in April 2009, the 
claims were remanded for further evidentiary development.  As the 
requested development has been completed, no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A chronic bilateral shoulder disorder was not affirmatively 
shown to have had onset during service; degenerative joint 
disease of the right and left shoulders was not manifest to a 
compensable degree within one year of separation from service; 
and a bilateral shoulder disorder, first documented after 
service, is not shown by the competent medical evidence to be 
related to an injury, disease, or event of service origin.

2.  The Veteran injured his hips in service, has had chronicity 
of symptomatology since his separation from service, and the 
competent medical evidence etiologically links his current 
bilateral hip disorder to service.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A bilateral hip disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in November 2005, June 2006, October 2007, and June 2008; a 
rating decision in July 2006; a statement of the case in August 
1996; and supplemental statements of the case in May 1998, June 
1998, October 1999, May 2000, August 2008, December 2008, and 
October 2010.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims herein 
decided, evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with evidence obtained, the evidence needed, 
and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and has 
satisfied that duty prior to the final adjudication in the 
October 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained a medical examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore the 
error was harmless).  

Service Connection

The Veteran contends that his current shoulder and hip disorders 
are the result of an incident in service, at which time he was 
"squashed" and/or "pinned" between a whaleboat and the bulkhead 
of his ship off the coast of the Republic of Vietnam.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately due to 
or the result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

In the case of a Veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).

Bilateral Shoulder Disorder

Historically, the Veteran served during the Vietnam War.  The 
Veteran's Department of Defense Forms 214 shows that the Veteran 
was awarded the Combat Action Ribbon.

The service treatment records disclose that, in late June 1973, 
the Veteran reported to sick bay onboard the USS Rich with a 
complaint of pain in his left shoulder.  Reportedly, the Veteran 
had been working on a motorized whaleboat when the ship "rocked," 
swinging the whaleboat back, and pushing the Veteran against the 
bulkhead of the ship.  A physical examination conducted at that 
time showed poor range of motion in conjunction with slight 
swelling in the left scapular region.  While following that 
examination, there was noted a clinical impression of a contusion 
of the left scapula with possible acromioclavicular separation, 
subsequent examinations, including radiographic studies, failed 
to document the presence of a chronic left shoulder disability.  
There were no further shoulder complaints during the Veteran's 
active service.  On examination for separation from service in 
May 1975, a physician reported that the Veteran's upper 
extremities were normal.

In May 1976, the Veteran was examined for two weeks active duty 
and a physician reported that his upper extremities were normal.  
In February 1978, a VA physician examined the Veteran 
specifically for his shoulder complaints.  The Veteran gave a 
history of an injury to the right shoulder, rather than the left 
shoulder as specified in the service medical records.  It was the 
doctor's opinion that there were no residuals of a right shoulder 
injury.

In August 1992 the Veteran was diagnosed with mild subdeltoid 
arthritis of the left shoulder.  It was noted that he had 
recently started doing push-ups; it was recommended that he do 
range of motion exercises instead.  In February 1995, the Veteran 
was seen at a private clinic for a left shoulder injury sustained 
at work the night before.

In March 1995, it was noted that X-rays disclosed a possible 
rotator cuff tear.  The Veteran gave a history of an injury 
during service "when he was apparently coming up to a boat, had 
his shoulders strained."  Although he had not had any treatment, 
he reportedly had chronic shoulder pain off and on for many 
years.  X-rays were reviewed and found to show some mild 
subacromial narrowing but no definite arthritic changes.  The 
diagnosis was subacromial impingement, rule out small cuff tear.

Magnetic resonance imaging of the right shoulder in September 
1998 disclosed severe rotator cuff tendinitis and partial tear, 
bursitis, and degenerative changes of the acromioclavicular and 
glenohumeral joints.

In October 1998, a clinician noted that the Veteran related his 
shoulder problems to an accident in Vietnam in 1973.

In February 1999, Dr. E.S., reported that the Veteran dated pain 
in both shoulders back to a crush injury by a boat in Vietnam.  
In August 1999, Dr. E.S. again noted the history of a crush 
injury in Vietnam and complaints of pain in both shoulders.  
However, only a right shoulder disorder was diagnosed, rotator 
cuff tendinitis of the right shoulder.

In August 1999, a clinician discussed the Veteran's complaints of 
right shoulder pain.  X-rays were unremarkable.  It was concluded 
that the Veteran had a little bit of cuff strain symptoms.

A March 2001 MRI of the left shoulder revealed findings 
consistent with chronic tears of the supraspinatus, intraspinatus 
and subscapularis tendons, as well as atrophy and fatty 
infiltration within the musculature.  X-rays showed mild 
degenerative changes.  

On VA examination in March 2010, the Veteran reported a history 
of bilateral shoulder injuries in service aboard ship in 1973.  
Reportedly, he was treated for the left shoulder although both 
shoulders were painful.  Following an examination of the Veteran 
and clinical testing, the examiner diagnosed AC joint 
degenerative joint disease and impingement syndrome of the 
shoulders, bilaterally, as well as some minimal glenohumeral 
joint arthritic changes.  The examiner found no chronic ongoing 
condition of the right shoulder.  The examiner opined that it was 
less likely as not that the Veteran's current right and left 
shoulder conditions were in any way associated with the 1973 in-
service injury, as there was no evidence of complaints or a 
chronic ongoing right or left shoulder condition following 
separation from service in 1975.  The examiner concluded that the 
Veteran's bilateral shoulder disability was more likely than not 
age related, as opposed to secondary to the in-service injury.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Initially, the Board must assess the Veteran's competence and 
credibility to assert that his bilateral shoulder disability was 
caused by the June 1973 incident documented in the service 
treatment records.  A Veteran is competent to testify to factual 
matters of which he had first-hand knowledge.  Lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno 
v. Brown, 6 Vet. App. 465 (1994). 38 C.F.R. § 3.159(a)(2) (2010).  
Additionally, the Board finds that the Veteran is credible and 
competent to report that he experienced right and left shoulder 
pain after the June 1973 incident.  Layno v. Brown, 6 Vet. App. 
465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

However, it does not necessarily follow that there is a 
relationship between his current bilateral shoulder disability 
and the in-service event.  In this case, the contemporaneous in-
service evidence of record along with the post service evidence 
of record is of more probative and persuasive value that the 
Veteran's appellate assertions.  Savage v. Gober, 10 Vet. App. 
488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this 
regard, while the service treatment records documented complaints 
of left shoulder pain following the June 1973 incident, along 
with a clinical impression of a contusion of the left scapula 
with possible acromioclavicular separation, subsequent 
examinations, including radiographic studies, failed to document 
the presence of a chronic left shoulder disability.  There were 
no further shoulder complaints during the Veteran's active 
service.  On examination for separation from service in May 1975, 
a physician reported that the Veteran's upper extremities were 
normal.  Accordingly, that in-service incident resolved and 
appears to have been acute and transitory in nature because a 
left shoulder disorder was not found on separation from service.  
Additionally, the service treatment records contain no complaint, 
history or findings consistent with a right shoulder disorder.  
Thus the service medical records lack the combination of 
manifestations sufficient to identify a right or left shoulder 
chronic disability and sufficient observation to establish 
chronicity in service as distinguished from merely isolated 
findings.  

After service, 1975, 1976, and 1978 examinations revealed no 
abnormalities pertaining to either shoulder.  Left and right 
shoulder symptoms were initially documented in 1992, and 1995, 
respectively.  The absence of complaints or findings related to 
the left or right shoulder from 1975 to 1992 is a factor that 
weighs against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

At this time, the Board also notes that there is no X-ray 
evidence of degenerative changes of the right or left shoulder 
that would warrant a finding that a compensable level of 
arthritis manifested within one year following the Veteran's 
separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Thus, the determinative question in this case involves causation.  
However, due to the medical complexity of the issue involved, the 
Veteran's assertions alone are insufficient to establish service 
connection.  As a lay person the Veteran has not been shown to be 
qualified through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation.  Thus, 
his lay assertions are of little or no probative value when 
offered to establish a causal connection between his current 
disability and service.  

Moreover, with respect to the question of medical causation, VA 
obtained a medical opinion, which considered the Veteran's 
contentions.  The medical opinion did not associate the Veteran's 
bilateral shoulder disability to service.  Significantly, the VA 
examiner in March 2010, following a review of the claims file, to 
include the service medical records, an examination of the 
Veteran and clinical testing, diagnosed AC joint degenerative 
joint disease and impingement syndrome of the shoulders, 
bilaterally, as well as some minimal glenohumeral joint arthritic 
changes.  The examiner then opined that it was less likely as not 
that the Veteran's current right and left shoulder disorders were 
in any way associated with the 1973 in-service injury.  The 
examiner reasoned that there was no evidence of a chronic ongoing 
right or left shoulder disorder following separation from service 
in 1975.  The examiner concluded that the Veteran's bilateral 
shoulder disability was more likely than not age related, as 
opposed to secondary to the in-service injury.  

The Board finds that the VA examiner's opinion is both competent 
and credible.  As such, the Board attaches significant probative 
value to the 2010 opinion.  The opinion is reasoned, detailed, 
consistent with other evidence of record, and included an access 
to the accurate background of the Veteran.  Prejean v. West, 13 
Vet. App. 444 (2000).  The VA examiner's opinion was based on 
review of the Veteran's claims file, to include the service 
treatment records, and it included an examination of the Veteran.  
The examiner also explained why the Veteran's bilateral shoulder 
symptomatology was not caused by the June 1973 in-service 
incident and more likely attributable to the Veteran's age.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the Board finds that the weight of the probative 
evidence does not attribute the Veteran's bilateral shoulder 
disorder to active duty, despite his contentions to the contrary.  
Significantly, the in-service and post-service objective evidence 
weighs against the Veteran's lay assertions.  Accordingly, the 
criteria for service connection for a bilateral shoulder disorder 
as due to service have not been met and the Veteran's claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Bilateral Hip Disorder

The service treatment records show no complaints, history or 
findings consistent with a disability of the right or left hip, 
and on examination for separation from service in May 1975, a 
physician reported that the Veteran's lower extremities were 
normal.

In May 1976, the Veteran was examined for two weeks active duty; 
and a physician reported that his lower extremities were normal.  
In February 1978, a VA physician examined the Veteran 
specifically for his residuals of the 1973 crush injury and there 
were no hip complaints.

When the Veteran initially sought treatment for his hips, he 
alleged that they bothered him in service, but the initial 
medical reports of 1988 and 1989 indicated that there had been no 
trauma.  In a clinical note, dated in June 1988, Dr. T.M. 
reported that the Veteran had had difficulty with his hips for at 
least 18 years that the hip problems were first noticed in 
service and had become progressively worse.

Private medical records dated in April, May, and June 1988 
indicate that the Veteran's bilateral hip disorder was thought to 
be avascular necrosis of the femoral heads, bilaterally.  
However, in June 1988, it was determined that the findings were 
compatible with a bilateral Otto's pelvis with severe medial 
displacement and osteoarthritis.  In August 1988, the Veteran 
complained of a disability of the hips since service.  Dr. L.B., 
noted Dr. T.M.'s history of service onset and that the Veteran 
was trying to get care through VA.  Neither doctor reported any 
trauma. 

A private clinical record, dated in January 1989, shows that the 
Veteran stated that he understood his hip problem was due to 
trauma but he did not remember any.

A clinical report in May 1989, recorded a history of in-service 
onset of a hip disorder without mention of trauma or other cause.  
May 1989 X-rays revealed classic arthrocatadeis of both hips with 
very deep acetabulae as well as osteoarthritis of both hips.

A June 1989 treatment record contained a history of Otto's pelvis 
with degeneration of both hips and that there was no history of 
significant leg or hip trauma.  In October 1997, a clinician 
reported a history of bilateral hip replacement secondary to a 
service injury.  The report does not reflect any consideration of 
the Otto's pelvis.

In a statement dated in June 1998, D.B., recalled corresponding 
with the Veteran while they were serving in Vietnam and that the 
Veteran's shoulders, chest, hips and heel were injured aboard 
ship.  In an April 2000 statement, L.M. reported that he was a 
witness to the attack on the Veteran's ship in 1972 (sic) when 
the Veteran was injured.  After the attack, the Veteran was found 
with his shoulders and hips pinned between the ship and a motor 
whale boat that was operating in the area.

In October 1998, a clinician noted that the Veteran related his 
hip problems to an accident in Vietnam in 1973.

At his September 1999 RO hearing, the Veteran testified that at 
the time of the June 1973 incident, his ship came under fire and 
took a hit, causing the boat to roll onto him, smashing him 
against a bulk head.

In October 2000, the Veteran underwent a left hip revision for 
failed left total hip replacement.  

On VA examination in March 2010, the Veteran reported a history 
of bilateral hip injuries in service in 1973 while aboard ship.  
X-rays of the hips revealed status post-bilateral hip prostheses 
placement without radiographic evidence of hardware loosening or 
fracture.  The examiner noted acetabuli protrusio on the right 
hip.  The examiner reported that the Veteran had his first 
bilateral hip replacement in 1988 at the age of 38, which is an 
extremely young age for such procedure.  The examiner noted that 
medical records in 1988 noted an 18 year history of hip problems 
along with a diagnosis of severe bilateral hip osteoarthritis and 
Otto pelvis.  The examiner opined, based on the evidence or 
record and documented bilateral hip replacement at a very early 
age, that the Veteran probably sustained an injury in service 
that led to very early osteoarthritis of the hips.  

In this case a review of the evidence shows that the Veteran's 
bilateral hip disability is related to service.  As noted above, 
the service treatment records show that the Veteran sustained in-
service injury, he continued to complain of and receive treatment 
for hip problems, and a medical examiner has etiologically 
related his disabilities to service.  In fact, the Veteran's 
reports and witness statements, regarding a bilateral hip injury 
in active duty and continuation of symptoms after his separation 
from service, are credible.  His reports have been consistent and 
are adequately supported by the competent medical evidence of 
record which documented a bilateral hip disorder that has been 
attributed to an in-service injury.  Additionally, the 2010 
examiner concluded that it was at least as likely as not that the 
bilateral hip disability was service connected.  The examiner 
noted that there was no history of any other injury or disease 
that could have led to such early arthritis of the right and left 
hip.  The opinion is of great probative value.  The opinion was 
rendered after a review of the claims file and an examination of 
the Veteran.  It is also consistent with the evidence of record 
and a rationale in support of the opinion was provided.  As 
service connection may be granted for any disease first diagnosed 
after discharge from service, when all the evidence, including 
that pertinent to service, establishes a link to service, and as 
the competent evidence of record favors the claim, the Board 
finds that service connection for a bilateral hip disorder is 
warranted.  38 C.F.R. § 3.303(d).  

Service connection for a bilateral hip disorder is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral hip disorder is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


